Citation Nr: 0839606	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-25 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from April 1970 to April 1990.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2006 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Winston-
Salem, North Carolina.



FINDING OF FACT

The preponderance of the probative evidence indicates that 
PTSD is not related to a verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  In a June 2006 pre-decision 
letter, VA notified the veteran of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, what part VA will attempt to 
obtain, and notice of how disability ratings and effective 
dates are assigned in the event service connection is 
granted.

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim.  The Board notes the veteran was not 
afforded a VA examination to determined whether there is a 
medical linkage between his diagnosed PTSD and his Vietnam 
service.  See 38 C.F.R. § 3.159(c)(4).  The Board finds no 
violation of VA's duty to assist the veteran, however, as he 
did not complete and return the PTSD Questionnaire provided 
with the VCAA notice letter, and neither did he respond to 
the RO's request for more specific information that could be 
submitted to the U. S. Army and Joint Services Records 
Research Center (JSRRC) for confirmation.  The information 
received from the veteran along with his Notice of 
Disagreement was non-responsive.  The RO entered a formal 
finding in July 2007 that there was insufficient information 
to submit an inquiry to the JSRRC.  In the absence of a 
confirmed stressor, the need for a VA examination was not 
triggered.  See 38 C.F.R. § 3.159(c)(4).

In sum, the veteran was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and the claim 
was readjudicated on a de novo basis, as shown in the 
statement of the case.  There is no evidence of any VA error 
in notifying or assisting the veteran that reasonably affects 
the fairness of this adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Section 4.125(a) of 
38 C.F.R. incorporates the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH EDITION 
(DSM-IV) as the governing criteria for diagnosing PTSD.
 
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  
 
If, however, as in the veteran's case, the claimant did not 
serve in combat, or if the claimed stressor is not related to 
combat, there must be independent evidence to corroborate the 
veteran's statement as to the occurrence of the claimed 
stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 
(1994).  The veteran's testimony alone cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, 
an opinion by a medical health professional based on post-
service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395-96 (1996).



Analysis

The RO noted that service treatment records extant from the 
veteran's 1971 to 1972 tour in Vietnam are not available.  A 
March 1973 Report Of Medical Examination For Reenlistment, 
and subsequent examinations are negative for any notation of 
symptoms of an acquired mental disorder, and the psychiatric 
area is assessed as normal.  This is also the case for the 
examination at retirement.  The veteran did not note any 
history of psychological or psychiatric symptoms on the 
January 1990 Report Of Medical History, and the January 1990 
Report Of Medical Examination For Retirement assessed the 
psychiatric area as normal.

An October 2006 report of a private psychiatrist note the 
veteran's diagnosis of PTSD.  The diagnosis was based on the 
veteran's reported history of having witnessed the injury and 
death of fellow soldiers and his exposure to incoming enemy 
fire at his base of assignment. 

As noted above, the veteran did not return the PTSD 
Questionnaire.  In a statement (VA Form 21-4148) submitted 
with his Notice of Disagreement, he noted his Military 
Occupation Specialty was a fixed plant repairman, he was 
stationed in Saigon, Vietnam, and his unit was the 160th 
Signal Group.  He repeated the claimed stressors he provided 
to his private psychiatrist.

Service personnel records confirm the veteran's service in 
Vietnam from May 1971 to May 1972, and that he was assigned 
to USASTRATCOM and was based at Phu Lam as an equipment 
repairman.  No other pertinent information is noted in the 
service personnel records.  The veteran also submitted what 
appears to be a synopsis from another claimant's case.  It 
refers to activities of the 716th Military Police Battalion 
and makes generic references to attacks and firing on 
unspecified locations.  There is no evidence the veteran was 
ever assigned or attached to a military police battalion.

In response to the RO's last request for more specific 
information to assist with the development of his claim, the 
veteran's November 2006 response advised he had no further 
information to submit.  Thus, the diagnosis of PTSD is not 
based on a verified stressor.  To the extent that any such 
diagnosis may have been attributed to any in-service 
stressor, there is no evidence to substantiate any such 
stressor, and therefore that evidence is not probative.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (a medical 
opinion that is based on the veteran's recitation of medical 
and service history, and not his documented history, is not 
probative).  The Board cannot, and does not, question the 
diagnosis, but the Board is not required to accept a 
diagnosis based on the veteran's unconfirmed report.   

Thus, the veteran is not shown to have been exposed to a 
verifiable stressor in service that has been linked by 
medical evidence to a current diagnosis of PTSD.  Therefore, 
the Board finds the weight of the evidence does not show he 
has PTSD due to service.  As the preponderance of the 
evidence is against the claim for service connection for 
PTSD, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


